           Case 2:19-cv-00985-APG-DJA Document 46 Filed 06/08/20 Page 1 of 2



 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 BRIAN BORENSTEIN,                                        Case No.: 2:19-cv-00985-APG-DJA

 4           Plaintiff                                      Order on Motion for Clarification

 5 v.                                                                   [ECF No. 43]

 6 THE ANIMAL FOUNDATION, et al.,

 7           Defendants

 8          Plaintiff Brian Borenstein seeks clarification of my order (ECF No. 39) granting in part

 9 his motion to lift the stay. ECF No. 43. The Animal Foundation (TAF) partially opposes the

10 motion, arguing that Borenstein is actually seeking reconsideration of my order and to compel

11 early discovery.

12          Borenstein originally move to lift the stay due to statute of limitations concerns on

13 several causes of action he intended to pursue in an amended complaint. I lifted the stay in part

14 to allow him to file his amended complaint before any limitation period expired, while upholding

15 the stay in other respects so as to not prejudice TAF by having to litigate in two forums when the

16 parties had initially stipulated to the stay. After reading the briefing and the amended complaint,

17 I now clarify and modify my order.1 City of L.A., Harbor Div. v. Santa Monica Baykeeper, 254

18 F.3d 882, 885 (9th Cir. 2001) (A district court “possesses the inherent procedural power to

19 reconsider, rescind, or modify an interlocutory order for cause seen by it to be sufficient,” so

20 long as it has jurisdiction) (quotation and emphasis omitted).

21

22
     1
23     Had Borenstein presented his other arguments about why he sought to have the stay lifted the
     first time, this motion for clarification would not have been necessary. Failure to provide all
     pertinent information unnecessarily expends the parties’ and the court’s time and resources.
          Case 2:19-cv-00985-APG-DJA Document 46 Filed 06/08/20 Page 2 of 2



 1         The stay will remain in effect until the close of the parties’ Ninth Circuit oral argument,

 2 which is scheduled for June 10, 2020. After that oral argument is completed, there is no reason

 3 to keep the stay in place. The amended complaint identifies additional defendants and new

 4 causes of action that are not directly impacted by the interlocutory appeal. And Borenstein

 5 alleges that he cannot seek intermediate relief in the form of another service or emotional support

 6 animal because TAF purportedly warned other shelters in the Las Vegas area not to let him

 7 adopt. Therefore, it appears that litigation is his sole avenue to seek redress. Accordingly, the

 8 stay will be lifted as to all parties on June 11, 2020, at which point Borenstein may serve the

 9 parties and proceed with his case. Should he need additional time to effectuate service, I will

10 consider granting it upon request.

11         Further, Borenstein’s request for miscellaneous relief is denied as moot as I have decided

12 to lift the stay. The requests (seeking assurances as to Mana’s condition and requesting

13 production of the purported warning not to let Borenstein adopt a dog) may be addressed through

14 discovery.

15         I THEREFORE ORDER that plaintiff Brian Borenstein’s motion for clarification (ECF

16 No. 43) is GRANTED as follows: the stay will remain in effect through June 10, 2020.

17 Borenstein shall serve the defendants on or after June 11, 2020. Borenstein’s request for

18 miscellaneous relief is denied.

19         DATED this 8th day of June, 2020.

20

21                                                       ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
22

23



                                                     2
